634 F.3d 769 (2011)
Diane G. REED, Real party in Interest, Plaintiff-Appellee Cross-Appellant,
v.
CITY OF ARLINGTON, Defendant-Appellant Cross-Appellee.
No. 08-11098.
United States Court of Appeals, Fifth Circuit.
February 22, 2011.
Todd Alan Hoodenpyle (argued), Larry A. Levrick, Singer & Levick, P.C., Addison, TX, for Reed.
Michael A. McConnell (argued), Marianne Marsh Auld, Matt David Stayton, Kelly, Hart & Hallman, L.L.P., Fort Worth, TX, Denise V. Wilkerson, Asst. *770 City, Atty., Arlington, TX, for City of Arlington.
Stephen W. Sather, Barbara M. Barron, Barron, Newburger & Sinsley, P.L.L.C., Austin, TX, for Commercial Law League of America, Amicus Curiae.
Before JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, GARZA, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK and HAYNES, Circuit Judges.[1]
BY THE COURT:
A member of the court having requested a poll on the petition for rehearing en banc, and a majority of the circuit judges in regular active service and not disqualified having voted in favor,
It is ordered that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.
NOTES
[1]  Judge Graves did not participate in the poll.